DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 3-4, 6-7, 9, 11-12, 14-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai [CN CN105565295] in view of Muratore [Nanoparticle decoration of carbon nanotubes by sputtering] and Chen [US 20170203256]. 
Claim 1, 9, 21: Cai teaches a method of orienting carbon nanotube film [title], where the method includes increasing a magnetic characteristic of an initial structure (carbon nanotube or CNT) by coating the exterior outer surface of the initial structure with magnetic particles [0009] supporting an initial structure (tubes) on a surface of a substrate [0023]; generating a magnetic field directed such that the initial structure is forced (constrained) towards the surface of the substrate [0023]. Although Cai does not explicitly teach wherein the generating the magnetic field comprises generating the magnetic field to have a magnitude insufficient to dislodge the magnetic particles coating the exterior outer surface of the initial structure from the initial structure, since Cai teaches that it is undesirable for the particles to fall off from the initial structure [0026], it would have been obvious to one of ordinary skill in the art to control the magnetic field applied to orient the initial structures at a magnitude insufficient to dislodge the magnetic particles from the initial structure as well to prevent any more particles from falling off. However, Cai does not appear to teach the magnetic particles are formed on the outer surface of the initial structure (CNT) by sputtering or electroplating. Muratore is provided.
Muratore teaches nickel particles can be coated as layers on CNT by sputtering [abstract]. It would have been obvious to one of ordinary skill in the art to explore the alternative of using sputtering to coat magnetic particles such as Nickel particles on CNT since Muratore teaches nickel is operable of adhering to CNT via sputtering with some control over layer morphology [conclusion].  
However, the prior art does not appear to teach forming an encapsulation (polymer), which is bound to exposed portions of the surface, around the initial structure. Chen is provided.
Chen teaches a method of forming a CNT composite, where magnetic CNT are aligned on a substrate [abstract] and then encapsulated around the CNT [abstract; 0031; Fig. 1]. It would have been 
Cai also does not appear to teach generating the magnetic field with a permanent or electro-magnet. Chen is provided.
Claim 3: Chen teaches the generating of the magnetic field can be by a permanent magnet (NdFeB) [0053; 0061]. It would have been obvious to one of ordinary skill in the art to use a permanent magnet to form a magnetic field since Cai is silent and Chen teaches an operable means for forming a magnetic field to align CNT on a substrate. 
Claim 4: Chen teaches disengaging the magnetic field following at least partial completion of the forming of the encapsulation [0035].
Claim 6: Chen teaches the forming of the encapsulation comprises forming the encapsulation with sufficient size (amount) to secure the initial structure to the surface [0031].
	Claim 7: Chen teaches forming of the encapsulation comprises liquid drying [0055].
Claim 11: Chen teaches the generating of the magnetic field can be by a permanent magnet (NdFeB) [0053; 0061].
	Claim 12: Chen teaches disengaging the magnetic field following at least partial completion of the forming of the encapsulation [0035].
Claim 14: Chen teaches the forming of the encapsulation comprises forming the encapsulation with sufficient size (amount) to secure the initial structure to the surface [0031].
	Claim 15: Chen teaches forming of the encapsulation comprises liquid drying [0055].

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Muratore and Chen as applied to claims 1, 9 and 21 above, and further in view of Chen2 [US 20110204432].

Claims 8 and 16: Chen2 teaches forming devices with a pattern of nanostructures, where suitable substrates include a quartz substrate [0029] and the nanostructures in the array (pattern) are optionally embedded in a resist, silicon dioxide (i.e. quartz) or the like [0035]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide a quartz substrate and embedding the arranged nanostructures into either a resist or silicon dioxide since Chen2 teaches these types of materials are suitable and well known alternatives for forming a device with nanostructures. 

Claims 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Muratore and Chen as applied to claims 1, 9 and 21 above, and further in view of Filas [US 6741019].
Teaching of the prior art is aforementioned but does not appear to teach coating the CNT in a pattern or as a strip. Filas is provided.
Claims 17 and 22: Filas teaches coating nanowires with magnetic material to allow useful alignment [abstract], wherein the magnetic coating can be applied by electroless plating, electroplating, physical vapor deposition such as sputtering [col 6, ln 1-20] onto the exterior surface [col 6, ln 10-39; Fig. 1b]. Filas further teaches it is not necessary for the coating to cover the entire circumferential surface of the entire length of the nanowire, as long as a continuous length on the part of the wire is covered [col 6, ln 25-37]. Filas also teaches 25% of the nanowire length is continuously coated (not necessarily covering the entire circumference) to allow for magnetic alignment [col 6, ln 34-38]. Therefore, it would have been inherent to the prior art or obvious to one of ordinary skill in the art that if the coating does not cover the entire circumferential surface and but continuous length of the wire, a coating strip would be produced. As for the limitation of the forming the initial structure to rotate whereby the coating strip .  

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Muratore and Chen and Filas as applied to claims 17 and 21 above, and further in view of Chen3 [US 6987302].
Teaching of the prior art is aforementioned, wherein Filas teaches it is not necessary for the coating to cover the entire circumferential surface of the entire length of the nanowire, as long as a continuous length on the part of the wire is covered [col 6, ln 25-37]. Filas also teaches 25% of the nanowire length is continuously coated (not necessarily covering the entire circumference) to allow for magnetic alignment [col 6, ln 34-38], but does not appear to teach the coating of the initial structure with a self repeating pattern. Chen3 is provided. 
	Claims 18 and 22: Chen3 teaches attaching magnetic particles to an initial structure or nanotubes [abstract] in a self repeating pattern [Fig. 2 and 3]. It would have been obvious to one of ordinary skill in the art to provide a self repeating pattern since Chen3 teaches this is another operable way of providing tangible physical properties so they can be aligned and directed to desired locations for device applications [abstract].   It is also noted that Chen3 also shows a strip of coating on the initial structure as required by claims 17 and 22 [Fig 10]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-9, 11-12, 14-18, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 3-4, 6-9, 11-12, 14-18, 21-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715